NUMBER 13-14-00424-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

                       IN THE INTEREST OF C.C., A CHILD


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                                        ORDER
      Before Chief Justice Valdez and Justices Garza and Longoria
                            Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief in

this matter was due on September 15, 2014. Appellant has neither filed her brief nor filed

a motion for extension of time seeking additional time to file it.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the shortened

appellate deadlines, the Court does not favor motions for extension of time to file the

record or briefs. In accordance with the limited time for consideration of these appeals, it

is the policy of this Court to limit extensions of time to file a brief to one ten-day extension

of time absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Accordingly, we ORDER appellant’s counsel, Andrew W. Loveall, to file the brief

within TEN days of the date of this order. No further extensions of time will be granted

absent truly exigent and extraordinary circumstances.           The Clerk of this Court is

ORDERED to serve a copy of this order on appellee by certified mail, return receipt

requested.


                                                   PER CURIAM

Delivered and filed the
22nd day of September, 2014.




                                               2